Case: 21-10003       Document: 00516322928           Page: 1      Date Filed: 05/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              May 17, 2022
                                    No. 21-10003
                                                                             Lyle W. Cayce
                                  Summary Calendar                                Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Bentley Mark Jenkins,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:13-CR-32-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Bentley Jenkins, federal prisoner #34007-177, appeals the denial of his
   18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. He contends
   that he has shown extraordinary and compelling reasons for release based on
   the risk of severe illness if he contracts COVID-19 and because he was


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10003        Document: 00516322928         Page: 2    Date Filed: 05/17/2022




                                     No. 21-10003


   erroneously sentenced as a career offender. With the benefit of liberal con-
   struction, Jenkins maintains that the district court erroneously relied on the
   Sentencing Commission’s advice in U.S.S.G. § 1B1.13, p.s. He also avers
   that the court made a conclusional assertion that he poses a danger to the
   community; he reasons that the 18 U.S.C. § 3553(a) factors weigh in favor of
   release.
          The district court denied the motion sua sponte without receiving a
   response from the government. It found that Jenkins had not made the show-
   ing required to obtain a reduction in sentence because the circumstances that
   he described were not extraordinary or compelling. The court also noted
   that, even if extraordinary and compelling reasons existed, a reduction in sen-
   tence was unwarranted because Jenkins is relatively young, had two convic-
   tions for bank robbery, and remained a danger to the safety of other persons
   and the community. Further, the court stated that, after weighing the
   § 3553(a) factors, it was “not inclined to grant relief.”
          There is no abuse of discretion. See United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020). Although the district court denied the
   motion before issuance of United States v. Shkambi, 993 F.3d 388 (5th Cir.
   2021), the order is not in conflict with that decision. Although the court cited
   § 1B1.13, it did not indicate reliance on that guideline. The order also pro-
   vided multiple alternative reasons for denial, none of which expressly de-
   pended on § 1B1.13. Although Jenkins reasons that the court should have
   given more weight to sympathetic § 3553(a) factors, his disagreement with
   the court’s weighing of those factors does not warrant relief. See Chambliss,
   948 F.3d at 694.
          The judgment is AFFIRMED. Jenkins’s motion for appointment of
   counsel is DENIED.




                                          2